                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
 IN THE MATTER OF:                                          CHAPTER 13
 Faith Elise Burns                                          CASE NO. 16-40640-PJS
                                                            JUDGE PHILLIP J SHEFFERLY
 Debtor                                    /

                      TRUSTEE'S MOTION TO DISMISS FOR INFEASIBILITY
      NOW COMES the Chapter 13 Trustee, Krispen S. Carroll, and moves this Honorable Court

for dismissal of the above-captioned matter pursuant to 11 U.S.C. §1307 for infeasibility, and

in support thereof states as follows:

   1. That this motion is brought pursuant to 11 U.S.C. §1307 (c). A proposed order is

       attached as Exhibit A.
   2. Pursuant to 11 U.S.C. §1307 (c), "the court may convert a case under this chapter to a

       case under chapter 7 of this title, or may dismiss a case under this chapter, whichever is

       in the best interests of creditors and the estate, for cause, including --...(6) material

       default by the debtor with respect to a term of the confirmed plan..."

   3. That the Trustee brings this Motion based upon the infeasibility of the Chapter 13 Plan

       pursuant to the Order Confirming Plan previously entered by the Court on May 21,

       2016 and by the failure of the Plan to complete timely resulting in a material default

       thereon.

   4. According to the records of the Trustee, Debtor's 60-month Chapter 13 Plan currently

       runs 65 months due to OR due in part to claims being received at amounts greater than

       scheduled.


                                                                                     Page 1 of 6
          16-40640-pjs   Doc 38   Filed 05/15/19   Entered 05/15/19 06:29:36     Page 1 of 6
   5. On August 31, 2016, April 30, 2018 and April 12, 2019 the Trustee's office sent notice

        by letter and e-mail to Debtor's counsel that Debtor plan was running long.

   6. To date, Debtor has not filed any documents to address the infeasibility of the plan.

   7. Debtor's confirmed Plan is infeasible - Debtor will not pay creditors the required

        dividend within the length of the Plan pursuant to the Order Confirming Plan.

  8.    The infeasiblity of the confirmed Plan is a material default and is good cause for this

        Court to dismiss this case.

  9.    The Chapter 13 Trustee sought concurrence of debtor's counsel in the relief requested on

        , but at the time of filing this motion, such concurrence had not been given.




       WHEREFORE, the Chapter 13 Trustee prays this Honorable Court dismiss the

above-captioned matter due to a material default in the plan provisions and the inability to

successfully conclude a Plan.
                                       OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                       Krispen S. Carroll, Chapter 13 Standing Trustee

 May 15, 2019
                                       /s/ KRISPEN S. CARROLL
                                       KRISPEN S. CARROLL (P49817)
                                       MARGARET CONTI SCHMIDT (P42945)
                                       MARIA GOTSIS (P67107)
                                       719 Griswold Street, Suite 1100
                                       Detroit, MI 48226
                                       (313) 962-5035
                                       notice@det13ksc.com




                                                                                      Page 2 of 6
         16-40640-pjs    Doc 38       Filed 05/15/19   Entered 05/15/19 06:29:36   Page 2 of 6
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:                                             CHAPTER 13
 Faith Elise Burns                                             CASE NO. 16-40640-PJS
                                                               JUDGE PHILLIP J SHEFFERLY
 Debtor                                     /

                          ORDER DISMISSING CASE FOR INFEASIBLITY

      This matter having come to be heard upon the Trustee's Motion to Dismiss Due For

Infeasibility filed pursuant to 11 U.S.C. §1307 (c), the Motion having been duly server on

Debtor's counsel and last know address of the Debtor and the requisite time having been

passed without an objection having been filed and the relief requeted in the Motion being

warranted, and the Court being otherwise sufficiently advised in the premises;

      IT IS HEREBY ORDERED that the above-captioned matter shall be and is hereby

dismissed for infeasibility and the inability to complete the Plan, resulting in material default

thereon;
      IT IS FURTHER ORDERED that the Clerk of the Court shall immediately provide notice of

the entry of this order to all creditors listed in this case, the Debtor, Debtor's attorney, if any,

and the Trustee;
      IT IS FURTHER ORDERED that Krispen S. Carroll, Trustee, is discharged as Trustee and

the Trustee and her surety is released from any and all liability on account of the within

proceeding;

                                                 U.S. BANKRUPTCY JUDGE
                                            EXHIBIT "A"
    AJ

                                                                                      Page 3 of 6
          16-40640-pjs   Doc 38    Filed 05/15/19   Entered 05/15/19 06:29:36     Page 3 of 6
Official Form 420A (Notice of Motion or Objection) (12/16)

                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION - DETROIT
In re                                                        CHAPTER 13
Faith Elise Burns                                            CASE NO. 16-40640-PJS
                                                             JUDGE PHILLIP J SHEFFERLY



                           Debtor
Address
1265 HIGHLAND COURT
YPSILANTI, MI 48197


Last four digits of Social Security or Individual Tax-payer Identification (ITIN)
No(s).,(if any): 4744

Employer's Tax Identification (EIN) No(s).(if any):

                                 NOTICE OF TRUSTEE'S MOTION TO DISMISS
    The Chapter 13 Trustee has filed papers with the court to dismiss the above-captioned case.
   Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult with one.)
       If you do not want the court to dismiss the above-captioned case or if you want the court
to consider your views on the Trustee's motion, within 14 days, you or your attorney must:
       1. File with the court a written response or an answer, explaining your position at (1):

                                           United States Bankruptcy Court
                                           211 W. Fort Street, Suite 2100
                                                 Detroit, MI 48226

       If you mail your response to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above.
All attorneys are required to file pleadings electronically.




                                                                                            Page 4 of 6
           16-40640-pjs        Doc 38       Filed 05/15/19   Entered 05/15/19 06:29:36   Page 4 of 6
                You must also send a copy to:

                              OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT
                                       ATTN: MOTION DEPARTMENT
                                     719 Griswold Street, Suite 1100
                                           Detroit, MI 48226
      2. If a response or answer is timely filed and served, the clerk will schedule a hearing on
the Motion and you will be served with a notice of the date, time and location of the hearing.
     If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.


                                             OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                             Krispen S. Carroll, Chapter 13 Standing Trustee

 May 15, 2019                                /s/ KRISPEN S. CARROLL
                                             KRISPEN S. CARROLL (P49817)
                                             MARGARET CONTI SCHMIDT (P42945)
                                             MARIA GOTSIS (P67107)
                                             719 Griswold Street, Suite 1100
                                             Detroit, MI 48226
                                             (313) 962-5035
                                             notice@det13ksc.com

    1 Response or answer must comply with F.R.Civ.P.8(b), (c) and (e)




                                                                                                  Page 5 of 6
          16-40640-pjs         Doc 38       Filed 05/15/19         Entered 05/15/19 06:29:36   Page 5 of 6
                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION - DETROIT
 IN THE MATTER OF:                                         CHAPTER 13
 Faith Elise Burns                                         CASE NO. 16-40640-PJS
                                                           JUDGE PHILLIP J SHEFFERLY
 Debtor                                     /


                                   CERTIFICATE OF MAILING

       I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S

MOTION TO DISMISS FOR INFEASIBILITY, NOTICE OF TRUSTEE'S MOTION TO DISMISS and

CERTIFICATE OF MAILING with the Clerk of the Court using the ECF system which will send

notification of such filing to the following:

BABUT LAW OFFICES PLLC
700 TOWNER STE 1
YPSILANTI, MI 48198-5757



and I hereby certify that I have mailed by United States Postal Service the above mentioned

documents to the following non-ECF participants:


Faith Elise Burns
1265 Highland Court
Ypsilanti, MI 48197


May 15, 2019                                         /s/ Angie James
                                                     ANGIE JAMES
                                                     For the Office of the Chapter 13
                                                     Trustee-Detroit
                                                     719 Griswold Street, Suite 1100
                                                     Detroit, MI 48226
                                                     (313) 962-5035
                                                     notice@det13ksc.com

                                                                                    Page 6 of 6
          16-40640-pjs    Doc 38    Filed 05/15/19   Entered 05/15/19 06:29:36   Page 6 of 6
